DETAILED ACTION
Response to Arguments
Applicant's arguments filed 26 July 2022 have been fully considered but they are not persuasive. In particular, Applicant argues that the insulating layer taught in Park is not a heat sink, and as such, cannot simply be substituted for the cooling medium found in JP ‘984.  The Office responds as follows.
Claim 1 merely requires a heat sink layer having metallization layers formed thereon to connect the respective first and second terminals of the plurality of multilayer ceramic components.  No other limitations on the structure of the heat sink are recited in claim 1.  JP ‘984 teaches a heat sink layer is disposed between multilayer ceramic components.  Park teaches applying metallizations to an insulating layer in order to electrically connect a multilayer ceramic component disposed above the insulating layer to a multilayer ceramic component disposed below the insulating layer.  Per paragraph [0011] of Park, connecting the multilayer ceramic components in such an arrangement results in improved acoustic noise for the stack of ceramic components. One of ordinary skill in the art would thus be motivated to modify JP ‘984 to include the metallizations taught in Park, in order to improve the acoustic noise for the stack of capacitors.
Applicant argues that, because the insulating layer 210’ in Park does not act as a heat sink, there is no motivation to combine the references.  Specifically, Applicant argues that the body 210’ cannot be substituted for the cooling medium in JP ‘984, as JP ‘984 fails to recognize the need for a board disposed between the multilayer ceramic capacitors.  The Office notes that JP ‘984 clearly teaches that the heat sink layer is defined as a plate-like member having sufficient mechanical strength, which broadly read, acts similarly to the “board” taught in Park.  See paragraphs [0010]-[0011] of JP ‘984.  The difference is in the material that forms the structure providing mechanical strength.  JP ‘984 teaches using a material to additionally provide heat dissipation, while Park does not.  However, Applicant does not address why one of ordinary skill in the art would not recognize the benefit of adding the metallizations taught in Park to the plate-like member heat sink layer taught in JP ‘984.  One of ordinary skill in the art would not be constrained by the teachings of the references to require a wholesale substitution of the insulating layer taught in Park for the plate-like member taught in JP ‘984.  Further, Applicant argues that the examiner's conclusion of obviousness is based upon improper hindsight reasoning.  The Office notes that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, the argument is not convincing as there is objective evidence found in Park, in both the preceding and subsequent paragraphs, teaching why one of ordinary skill in the art would be motivated to add the metallizations therein to the heat sink layer taught in JP ‘984.
For the reasons set forth above, Applicant’s arguments are not persuasive, and the rejections from the previous Office Action are hereby maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, 12-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over JPH11273984 in view of Park et al. (US Pat. App. Pub. No. 2016/0205769).  The Office notes that JP ‘984 was submitted as part of an IDS filed 27 August 2021.
With respect to claim 1, JP ‘984 teaches a component array comprising: a first multilayer ceramic component (see Drawings 1-3, element 3a) having a first terminal at a first end (see Drawings 1-3, element 2a) and a second terminal at a second end opposite the first end in a first direction (see Drawings 1-3, element 2b); a second multilayer ceramic component spaced apart from the first multilayer ceramic component in a second direction that is perpendicular to the first direction (see Drawings 1-3, element 3b), the second multilayer ceramic component having a first terminal at a first end (see Drawings 1-3, element 2a) and a second terminal at a second end opposite the first end in the first direction (see Drawings 1-3, element 2b); a heat sink layer arranged between the first multilayer ceramic component and the second multilayer ceramic component in the second direction (see Drawings 1-3, element 4).
JP ‘984 fails to explicitly teach a first metallization layer formed on the heat sink layer and electrically connecting the first terminal of the first multilayer ceramic component with the first terminal of the second multilayer ceramic component; and a second metallization layer formed on the heat sink layer and electrically connecting the second terminal of the first multilayer ceramic component with the second terminal of the second multilayer ceramic component.
Park, on the other hand, teaches  a first metallization layer formed on the heat sink layer and electrically connecting the first terminal of the first multilayer ceramic component with the first terminal of the second multilayer ceramic component; and a second metallization layer formed on the heat sink layer and electrically connecting the second terminal of the first multilayer ceramic component with the second terminal of the second multilayer ceramic component.   See FIG. 7, wherein a mounting structure (210’) is disposed between a pair of ceramic components (100 and 100’), and which extends between the respective terminal of the ceramic components (131/131’ and 132/132’), with first and second metallizations (211’/213’ and 212’/214’) connecting said terminals.  Such an arrangement results in a lowering of the acoustic noise of the stack of ceramic components.  See paragraph [0011].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify JP ‘984, as taught by Park, to increase the size of the heat sink layer and add metallizations thereto, in order to decrease the acoustic noise of the capacitor stack.
With respect to claim 5, the combined teachings of JP ‘984 and Park teach that the second multilayer ceramic component comprises a top planar surface, and the first multilayer ceramic component comprises a bottom planar surface, wherein the heat sink layer is arranged between the top planar surface of the second multilayer ceramic component and the bottom planar surface of the first multilayer ceramic component.  See JP ‘984, Drawing 1 and Park, FIG. 7.
With respect to claim 6, the combined teachings of JP ‘984 and Park teach that the heat sink layer comprises a top planar surface and a bottom planar surface, and wherein the top planar surface of the heat sink layer is opposite the bottom planar surface of the first multilayer ceramic component, and the bottom planar surface of the heat sink layer is opposite the top planar surface of the second multilayer ceramic component.  See JP ‘984, Drawing 1 and Park, FIG. 7.
With respect to claim 7, the combined teachings of JP ‘984 and Park teach that the first metallization layer is formed on each of the top planar surface of the heat sink layer and the bottom planar surface of the heat sink layer.  See Park, FIG. 7, wherein metallizations 211’/213’ and 212’/214’ are disposed on the top and bottom surfaces of layer 210’, respectively.
With respect to claim 12, the combined teachings of JP ‘984 and Park teach that one or more of the first multilayer ceramic component and the second multilayer ceramic component comprises one or more of a capacitor, a varistor, and a resistor.  See JP ‘984, paragraph [0014]; see also, Park, paragraph [0089].
With respect to claim 13, the combined teachings of JP ‘984 and Park teach that the first multilayer ceramic component comprises a first capacitor and the second multilayer ceramic component comprises a second capacitor. See JP ‘984, paragraph [0014]; see also, Park, paragraph [0089].
With respect to claim 14, the combined teachings of JP ‘984 and Park teach a lead frame electrically coupled with the first terminal of the first multilayer ceramic component, the first terminal of the second multilayer ceramic component, and the first metallization layer formed on the heat sink layer.  See JP ‘984, element 5a; see also, Park, element 411.
With respect to claim 15, the combined teachings of JP ‘984 and Park teach that the lead frame comprises at least one lead that extends in the second direction for mounting the array to a mounting surface such that the second direction is perpendicular to the mounting surface.  See JP ‘984, element 5a; see also, Park, element 411.
With respect to claim 16, the combined teachings of JP ‘984 and Park teach that the lead frame comprises at least one lead that extends in a third direction that is perpendicular to each of the first direction and the second direction.  See JP ‘984, element 5a; see also, Park, element 411, noting that portions of each lead extend in three dimensions.
With respect to claim 17, the combined teachings of JP ‘984 and Park teach that the heat sink layer has a thickness in the second direction that ranges from about 0.1 mm to about 5 mm.  See JP ‘984, paragraph [0014], citing a thickness of 0.5 to 3.0 mm.
With respect to claim 18, the combined teachings of JP ‘984 and Park teach that the array has a length in the first direction and a width in a third direction that is perpendicular to each of the first direction and the second direction, and wherein the length of the array is greater than the width of the array.  See JP ‘984, Drawing 1 and Park, FIG. 1 and FIG. 5.
With respect to claim 20, JP ‘984 teaches a method of manufacturing a component array, the method comprising: obtaining a first multilayer ceramic component (see Drawings 1-3, element 3a) having a first terminal at a first end and a second terminal at a second end opposite the first end in a first direction (see Drawings 1-3, elements 2a and 2b); obtaining a second multilayer ceramic component spaced apart from the first multilayer ceramic component in a second direction that is perpendicular to the first direction (see Drawings 1-3, element 3b), the second multilayer ceramic component having a first terminal at a first end and a second terminal at a second end opposite the first end in the first direction (see Drawings 1-3, elements 2a and 2b); and arranging a heat sink layer between the first multilayer ceramic component and the second component in the second direction (see Drawings 1-3, element 4) 
JP ‘984 fails to explicitly teach a first metallization layer formed on the heat sink layer and electrically connecting the first terminal of the first multilayer ceramic component with the first terminal of the second multilayer ceramic component; and a second metallization layer formed on the heat sink layer and electrically connecting the second terminal of the first multilayer ceramic component with the second terminal of the second multilayer ceramic component.
Park, on the other hand, teaches  a first metallization layer formed on the heat sink layer and electrically connecting the first terminal of the first multilayer ceramic component with the first terminal of the second multilayer ceramic component; and a second metallization layer formed on the heat sink layer and electrically connecting the second terminal of the first multilayer ceramic component with the second terminal of the second multilayer ceramic component.   See FIG. 7, wherein a mounting structure (210’) is disposed between a pair of ceramic components (100 and 100’), and which extends between the respective terminal of the ceramic components (131/131’ and 132/132’), with first and second metallizations (211’/213’ and 212’/214’) connecting said terminals.  Such an arrangement results in a lowering of the acoustic noise of the stack of ceramic components.  See paragraph [0011].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify JP ‘984, as taught by Park, to increase the size of the heat sink layer and add metallizations thereto, in order to decrease the acoustic noise of the capacitor stack.
With respect to claim 21, the combined teachings of JP ‘984 and Park teach coupling a lead frame with at least one of first terminal of the first multilayer ceramic component, the first terminal of the second multilayer ceramic component, or the first metallization layer formed on the heat sink layer.  See JP ‘984, element 5a; see also, Park, element 411.
With respect to claim 22, the combined teachings of JP ‘984 and Park teach coupling an additional lead frame with at least one of second terminal of the first multilayer ceramic component, the second terminal of the second multilayer ceramic component, or the second metallization layer formed on the heat sink layer.  See JP ‘984, element 5b; see also, Park, element 412.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over JPH11273984 in view of Park et al. (US Pat. App. Pub. No. 2016/0205769), and further, in view of Jung et al. (US 5,956,226).  
With respect to claim 2, the combined teachings of JP ‘984 and Park fail to explicitly teach that the heat sink layer comprises a material having a thermal conductivity from about 150 W/m*C to about 300 W/m-*C at about 22 *C.  
Jung, on the other hand, teaches that use of aluminum nitride or beryllia in place of alumina as a heat sink material for a capacitor results in excellent thermal conductivities and dissipation. See col. 2, lines 38-49.  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to further modify the combined teachings of JP ‘984 and Park, as taught by Jung, in order to provide a heat sink having excellent thermal conductivities and dissipation.
With respect to claim 3, the combined teachings of JP ‘984 and Park fail to explicitly teach that the heat sink layer comprises aluminum nitride.
Jung, on the other hand, teaches that use of aluminum nitride or beryllia in place of alumina as a heat sink material for a capacitor results in excellent thermal conductivities and dissipation. See col. 2, lines 38-49.  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to further modify the combined teachings of JP ‘984 and Park, as taught by Jung, in order to provide a heat sink having excellent thermal conductivities and dissipation.
With respect to claim 2, the combined teachings of JP ‘984 and Park fail to explicitly teach that the heat sink layer comprises beryllium oxide.
Jung, on the other hand, teaches that use of aluminum nitride or beryllia in place of alumina as a heat sink material for a capacitor results in excellent thermal conductivities and dissipation. See col. 2, lines 38-49.  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to further modify the combined teachings of JP ‘984 and Park, as taught by Jung, in order to provide a heat sink having excellent thermal conductivities and dissipation.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over JPH11273984 in view of Park et al. (US Pat. App. Pub. No. 2016/0205769), and further, in view of Song et al. (US Pat. App. Pub. No. 2020/0105472).  
With respect to claim 19, the combined teachings of JP ‘984 and Park fail to teach that the array has a length in the first direction and a width in a third direction that is perpendicular to each of the first direction and the second direction, and wherein the width of the array is greater than the length of the array.
Song, on the other hand, teaches that the array has a length in the first direction and a width in a third direction that is perpendicular to each of the first direction and the second direction, and wherein the width of the array is greater than the length of the array.  See FIG. 1.  Such an arrangement results in a reduced current path and reduced inductance.  See paragraph [0057].  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to further modify the combined teachings of JP ‘984 and Park, as taught by Song, in order to reduce a current path and reduce inductance.
      Allowable Subject Matter
Claim 23 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 23 corresponds to original claim 8, written in independent form, and is allowed for reasons analogous thereto.
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claims 9-11, the prior art fails to teach a third metallization, isolated from the first and second metallizations, when taken in conjunction with the limitations of base claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848